MEMORANDUM2
*792Antonio Virgen-Castaneda appeals his 57-month sentence imposed following a guilty plea conviction for unlawful reentry of a deported alien, in violation of 8 U.S.C. § 1326. We dismiss for lack of jurisdiction.
Virgen-Castaneda contends that the district court erred in failing to consider the circumstances of his arrest as a factor which took his case out of the Sentencing Guidelines’ “heartland.” Virgin-Castaneda requested a three-level downward departure under U.S.S.G. § 5K2.0 for a combination of factors, including cultural assimilation and unusual circumstances of arrest.
Because the record does not indicate that the district court believed it lacked authority to depart based on circumstances of arrest, its discretionary decision not to depart further than one-level is unreviewable on appeal. See United States v. Ladum, 141 F.3d 1328, 1344 (9th Cir.1998); United States v. Garcia-Garcia, 927 F.2d 489, 491 (9th Cir.1991) (per curiam).
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.